Jamar Osborne

5105 Vandelia Apt. E

Dallas, TX 75235

osbrll7@aol.com



August 30, 2015

Court of Appeals- Third District of Texas

ATTN: Amy Strother

P.O. Box 12547

Austin, TX 78711-2547



Dear Court Clerk,




I received your letter for Court of Appeals case number: 03-15-00374-CV, indicating that my appellate

brief is overdue. Please note that under Rule 38.6 of the Texas Rules of Appellate Procedure, an

appellate brief is due within 30 days after the reporter's record has been filed. The district clerk's office

has misplaced my request for the reporter's record. As such, I had to refile my request. Given that the

reporter's record has not yet been filed, my brief is not overdue.




Sincerely,




ramar Osborne


                                                                                                DECEIVED
                                                                                                ^P 0 2 2015
\

     &




     z




ftx*<
' -J«



*    5
«~   ft